In an action on an account stated, defendant appeals from an order granting plaintiff’s motion to amend the complaint, so as to increase the recovery sought based upon additional claims. Defendant asserts on this appeal that the order should be reversed on the ground, among others, that the amendment deprives him of the right to a jury trial on causes of action not within his contemplation when the action was originally noticed for trial. On this appeal plaintiff states that he has no objection to a trial by jury. Order affirmed, with $10 costs and disbursements. Plaintiff having stated that he had no objection, the defendant may elect to have a trial by jury. Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.